Citation Nr: 0928244	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-13 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon.  In September 2008, the Veteran testified 
at a hearing before the undersigned.  A transcript of that 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In July 1997, the RO denied service connection for 
bilateral hearing loss and tinnitus and the Veteran was 
notified of this denial at his last address of record later 
that same month.

2.  As to the application to reopen a claim of entitlement to 
service connection for bilateral hearing loss, evidence 
received since the July 1997 rating decision is cumulative of 
that previously of record.

3.  As to the application to reopen a claim of entitlement to 
service connection for tinnitus, the evidence received since 
the July 1997 rating decision is new and when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for tinnitus.

4.  The preponderance of the competent and credible evidence 
is against finding that tinnitus was present in-service or 
that tinnitus is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.156, 3.159 (2008).

2.  The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  Tinnitus was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to applications to reopen, the United States Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006), held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Specifically, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim as well as notified of the evidence and 
information that is necessary to establish her entitlement to 
the underlying claim for the benefit in light of the specific 
bases for the prior denial of the claim.

Initially, as to all the issues on appeal, the Board finds 
that there is no issue as to providing an appropriate 
application form or completeness of the application.  

As to the applications to reopen the claims of service 
connection for bilateral hearing loss and tinnitus and 
entitlement to service connection for tinnitus, the Board 
finds that the written notice provided in August 2006, prior 
to the December 2006 rating decision, fulfills the provisions 
of 38 U.S.C.A. § 5103(a) including notice of the specific 
element or elements required to establish service connection 
that were found insufficient in the previous denial as 
required by the Court in Kent, supra, and notice of the laws 
and regulations governing disability ratings and effective 
dates as required by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Moreover, even if the August 2006 letter did not provide 
adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that 
this notice problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claims after reading the above letter as 
well as the December 2006 rating decision and February 2008 
statement of the case.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007); cert. granted sub nom. Peake v. 
Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209); 
rev'd, Shinseki v. Sanders, 566 U.S. ____ (2009).  

As to the duty to assist, the Board finds that as to all 
issues on appeal VA has secured all available and identified 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA has obtained and 
associated with the claims file all available and identified 
in-service and post-service treatment records.  As to the 
claim of service connection for tinnitus, the Veteran was 
also provided a VA examination.  See 38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is more than adequate, as it is predicated on a 
full reading of the Veteran's claims file.  It considers all 
of the pertinent evidence of record and the statements of the 
appellant, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims to Reopen

The Veteran and his representative contend that the 
claimant's bilateral hearing loss and tinnitus were caused by 
the appellant's detonating explosives while serving in 
Germany and his thereafter being exposed to small arms fire 
while serving in combat in the Republic of Vietnam.  It is 
requested that the Veteran be afforded the benefit of the 
doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the July 1997 rating decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Moreover, in hearing loss cases regulations provide that for 
the purposes of applying the laws administered by VA impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

As to the application to reopen the claim of entitlement to 
service connection for bilateral hearing loss, evidence found 
in the record at the time of the July 1997 rating decision 
consisted, in substance, of the Veteran's service treatment 
records and his claim for service connection for bilateral 
hearing loss.  However, this record was negative for the 
Veteran being diagnosed with hearing loss as defined by 38 
C.F.R. § 3.385 in either ear in-service or after service.

Since the July 1997 rating decision, VA has received VA 
treatment records, a November 2006 VA examination, testimony 
given at the September 2008 hearing, and written statements 
in support of claim from the Veteran and his representative.  

As to the medical evidence, these records continue to be 
negative for a diagnosis of hearing loss, in either ear, as 
defined by 38 C.F.R. § 3.385.  Moreover, the November 2006 VA 
examiner specifically opined that the Veteran did not have 
bilateral hearing loss due to his military service.  The 
Board finds that this additional evidence does not relate to 
an unestablished fact necessary to substantiate the claim 
because it does not show that the Veteran has a current 
disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein); also see 
McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007) (the 
requirement of a current disability is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim).  For this reason, this evidence is not new and 
material as it is cumulative of evidence previously 
considered.  38 C.F.R. § 3.156.

As to the written statements from the Veteran and his 
representative as well as the personal hearing testimony, 
these statements and testimony amount to nothing more than 
their continued claims that the claimant has hearing loss as 
defined by VA and this hearing loss was caused and/or 
aggravated by his military service.  These claims were, in 
substance, before VA when the RO last decided the claim in 
July 1997.  Then, as now, lay persons not trained in the 
field of medicine, to include the claimant and his 
representative, are not competent to offer an opinion 
regarding such medical questions as to whether the claimant 
has a hearing loss disability in either ear as defined by VA 
because it is not capable of lay observation.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303; Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 
(2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the Veteran and his 
representative continue to claim that the claimant has 
bilateral hearing loss due to his military service, including 
his verified combat in the Republic of Vietnam, is not new 
evidence within the context of 38 C.F.R. § 3.156.  

Without new and material evidence the claim may not be 
reopened.  Therefore, the benefit sought on appeal is denied.  
Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As to the application to reopen the claim of entitlement to 
service connection for tinnitus, the July 1997 rating 
decision denied service connection for tinnitus because the 
evidence did not show, among other things, a diagnosis of the 
claimed disorder.  

In this regard, the Board has reviewed the additional 
evidence associated with the claims folder since the decision 
in question and finds that the evidence know includes such a 
diagnosis.  Specifically, the November 2006 VA examiner 
diagnosed the Veteran with tinnitus.  

The Board finds that this diagnosis, the credibility of which 
must be presumed, Kutscherousky, supra, when combined with 
the existing record which documents the Veteran's service in 
combat in the Republic of Vietnam, provides for the first 
time competent evidence that the claimant has the claimed 
disease process - tinnitus.  Rabideau, supra.  Thus, the 
Board finds that the additional evidence is both new and 
material as defined by regulation.  38 C.F.R. § 3.156(a).  
The claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Service Connection for Tinnitus

As reported above, the Veteran contends that his tinnitus was 
caused by detonating explosives while serving in Germany and 
his thereafter being exposed to small arms fire while serving 
in combat in the Republic of Vietnam.  It is also requested 
that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

Additionally, the law also provides that, in the case of any 
Veteran who engaged in combat with the enemy, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, condition, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

While the Veteran served in combat and his exposure to combat 
related noise is conceded, the Board finds that the evidence 
clearly and convincingly establishes that the Veteran's 
tinnitus is not etiologically related to his military service 
including combat.  

As to service incurrence under 38 C.F.R. § 3.303(a), service 
treatment records, including the February 1968 flight 
examination and October 1968 separation examination, are 
negative for complaints, diagnoses, or treatment for 
tinnitus.  Therefore, even though the claimant is entitled to 
the 38 U.S.C.A. § 1154 presumption because he is a combat 
Veteran, service connection for tinnitus under 38 C.F.R. 
§ 3.303(a) must be denied. 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the normal medical 
findings at the time of the February 1968 flight examination 
and October 1968 separation examination as well as the length 
of time between his separation from active duty in 1968 and 
the first documented medical evidence of complaints of 
ringing in his ears is compelling evidence against finding 
continuity.  Notably, the almost four decade gap between the 
Veteran's separation from active duty and the first 
complaints of ringing in his ears in 2006 weighs heavily 
against his claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels and 
his representative is competent to give evidence about what 
he observes; for example, the claimant is competent to report 
that he had problems with ringing in his ears since service.  
See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, 
it is undisputed that he was exposed to noise during service.  

However, the assertions of problems with ringing in the ears 
since service is contradicted by contemporaneous service 
treatment records including the February 1968 flight 
examination and October 1968 separation examination.   In 
these circumstances, the Board gives more credence to the 
contemporaneous medical evidence of record, which is negative 
for complaints, diagnoses, or treatment for tinnitus for 
almost four decades post-service. Therefore, entitlement to 
service connection for tinnitus based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes the record on appeal is negative for a 
medical opinion finding a causal association or link between 
the Veteran's tinnitus and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.  In fact, the November 2006 VA 
examiner opined that there was not such relationship.  This 
opinion is not contradicted by any other medical opinion of 
record.  Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated claims).  Moreover, while the Veteran and his 
representative have claimed his tinnitus is etiologically 
related to his in-service noise exposure, the Board finds 
these lay assertions of medical causation are not competent 
because as lay persons they do not have the required medical 
expertise to give such an opinion.  Evans, supra; Espiritu, 
supra.   Greater probative value is therefore placed on the 
opinion rendered by the VA examiner in November 2006.  
Therefore, the Board finds that service connection for 
tinnitus is not warranted under 38 C.F.R. § 3.303(d).  See 
8 U.S.C.A. § 1110.

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.

The claim of service connection for tinnitus is reopened.

Service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


